Order filed October 21, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00787-CV
                                  ____________

SARITA GARG, SMITH & GARG, LLC AND GARG & ASSOCIATES, PC,
                          Appellants

                                        V.

                          TUAN M. PHAM, Appellee


                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2008-43381


                                  ORDER

      This is an accelerated appeal from an interlocutory order denying appellants’
motion to compel arbitration signed August 25, 2014. Appellants’ notice of appeal
was due September 15, 2014. See Tex. R. App. P. 26.1(b); 4.1(a) (extending the
deadline when the last day falls on a Saturday, Sunday, or holiday). Appellants’
notice of appeal was not filed until September 30, 2014, within the fifteen-day
period for requesting an extension of time. Appellants did not file a motion to
extend time to file the notice of appeal, however.
      A motion for extension of time is “necessarily implied” when the perfecting
instrument is filed within fifteen days of its due date. Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). While an extension may be implied, appellants are
still obligated to come forward with a reasonable explanation to support the late
filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808
(Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellants to file a proper motion to extend time
to file the notice of appeal within 15 days of the date of this order. See Tex. R.
App. P. 26.3; 10.5(b). If appellants do not comply with this order, we will dismiss
the appeal. See Tex. R. App. P. 42.3.



                                  PER CURIAM